ON CONFESSION OF ERROR
PER CURIAM.
Pursuant to Appellee’s Amended Confession of Error, the circuit court’s Final Judgment of Injunction for Protection Against Domestic Violence Without Minor Children After Notice, dated February 5, 2015, is reversed and this cause is remanded to the circuit court for further proceedings, including a final hearing on the petition for injunction. The temporary injunction previously issued shall remain in effect pending further order of the court.
REVERSED and REMANDED.
LAWSON, C.J., PALMER and ORFINGER, JJ., concur.